UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6595


CLARENCE EDWARD CYRUS,

                                              Plaintiff - Appellant,

          versus


US MARSHALS, of Columbia, South Carolina;
THURMOND FEDERAL COURTHOUSE; LEXINGTON COUNTY
DETENTION CENTER, Officials; FEDERAL BUREAU OF
PRISONS; UNITED STATES OF AMERICA; JOHN
RADNEY, United States Marshals Service; JOHN
DOE, #1, United States Marshals Service; JOHN
DOE, #2, United States Marshals Service,

                                            Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Henry F. Floyd, District Judge.
(8:05-cv-01384-HFF)


Submitted:   September 28, 2007           Decided:   October 5, 2007


Before NIEMEYER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Clarence Edward Cyrus, Appellant Pro Se. Barbara Murcier Bowens,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina;
William Henry Davidson, II, Daniel C. Plyler, DAVIDSON, MORRISON &
LINDEMANN, PA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Clarence Edward Cyrus appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his complaint filed pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).           We

have     reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    Cyrus v. U.S. Marshals, No. 8:05-cv-01384-HFF (D.S.C. Feb.

27, 2007).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                   - 2 -